Simmons Company Reports Fourth Quarter and Full Year 2008 Results · Cures SEC Reporting Defaults Under Its 10% Discount Notes ATLANTA, June 10, 2009 – Simmons Company (“Company” or “Simmons”), the holding company for Simmons Bedding Company (“Simmons Bedding”), a leading manufacturer of premium-branded bedding products, today released operating results for the quarter and year ended December 27, 2008. “The economic environment in which we operated in 2008 was a very difficult one, particularly in the fourth quarter, and was highlighted by a significant decline in consumer spending and large increases in raw material costs,” said Simmons President and Chief Operating Officer Stephen F. Fendrich.“Despite this operating environment we believe our products continued to gain market share as evidenced by the fourth quarter being the 12th consecutive quarter that our year-over-year sales performance was better than that reported by the International Sleep Products Association leading manufacturer reporting sample.” Mr.
